Title: To Thomas Jefferson from Marinus Willett, 7 September 1801
From: Willett, Marinus
To: Jefferson, Thomas


Sir
New York, 7th September 1801
The republicans of this City have been much Gratified by the Removal of several persons from office and Replacing them with good republicans.
There remains however two offices in the hands of persons equally obnoxious to the friends of the present administration, Those are the Naval office occupied by Mr Rogers and the agency of the war Department in the posession of Col. Stevens—Excuse my obtruding this Information upon you. It arises from a Conviction of the Justise and propriety of the measure of such Removals—
This will be handed you by Mr Davis whose exertions have been such as to merit attention and whose abilities by the best Judges are deemed amply sufficient to fill with reputation the office at present enjoyed by Mr Rogers whose state of health & temper as well as avowed tory principals unfit him for the discharge of the duties, and render him odious—The appointment of Mr Davis will I am of opinion should it take place give great satisfaction—
With the greatest respect I am Sir Your very obedient servant
Marinus Willett
